Title: From John Adams to François Adriaan Van der Kemp, 31 January 1805
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy January 31st. 1805

I have, after so long a time, been favored with a loan of four Volumes of Captain Joseph Ingraham’s Journals of his voyage to the North West Coast of America, round Cape Horn, in the Brigantine Hope of Seventy Tons burthen. He sailed from Boston on the 16th. of September 1790. In these he often Speaks of a voyage he made the year or two before, in the Columbia, and refers to his Journal of it. Of this Journal I have as yet heard nothing. Unfortunately three volumes of his journals were lost with him in the Pickering. Those, which I have are well written for a Seaman, and the drawings of Coasts, Islands, Harbors, Birds–Fishes and Savages as elegant and accurate as any can be done with a pen. If he had been furnished with the Assistance of Astronomers, Philosophers, Botanists &ca: with their instruments and with the accommodation of Ships and Stores as Captain Cook was, I believe he would have been as bold and at least as prudent a Navigator as that grand adventurer.
Ingraham in the Hope discovered a number of Islands, which he named after some of his Countrymen. These Journals may be useful to Merchants and Mariners, but the Naturalist will find in them little information or amusement. As I know not what kind of information you expect from them, I am at a loss what to select for your use.
In the 10th. page of the first volume he says, that "on the 12th: of December we observed many Ridges in the Sea, extending South-West & North-East as far as the eye can reach, which discoloured the water, very much resembling blood. On dipping some if it, it was found to be fish-spawn. We passed through vast quantitites of these on this passage, but as to their peculiar species I am not philosopher enough to determine. On the 15th: of December being in the latittde 34—39. South and Longitude 20 east of Boston, we saw some Albatrosses-Diomedea exulans—of these birds I never saw one in North latitudes, though I had heard and somewhere read of their being seen in the North pacific, but beleive none were ever seen in the North Atlantic or northward of 25 south on the Eastern side of America, their element being altogether in the frigid zone; therefore I rather suppose those seen in the North pacific to be natives of the western shore, and not to have passed through the Ocean from high Southern latitudes to the North for if that was the case I should suppose them at liberty to pass on one Side the Continent as on the other. And here I would observe what I conceive to be a strong argument against the existence of a N.W. passage, namely that the birds and fish found on one Side the Continent are not on the other; though by the former I would be understood Oceanic, as land birds do not require such a passage, but Sea–fowl do, for where there is not Salt water and fish it is well–known they will not frequent—For a description and figure of the Albatross I refer to my last voyage, in which account I have been particular as far as I was able, and have annexed a drawing of the bird."
In the 2d. vol of the Journal page 78. on the 20th: of June 1791. Lat 36.58 N Long 83.35 West of Boston. "The Sea was likewise full of what Seamen call Portuguese men-of War—Clusters of barnacles, such as fasten to Ships bottoms, but these were soft without Shell. Besides these we picked up several shells resembling garden snails, but of an elegant deep-blue colour. On putting these into a small vial of Spirits, the whole was immediately tinged, but much paler than the shell; these contained an animal substance, which would occasion any part it touched to smart exceedingly." I have copied this because it is confirmation of the observations I made in my last voyage from Europe in the Lucretia Capt. Callaghan, upon these Portuguese—men-of-war—which contained a variety of Shell-fish, cockle–muscles large clams &ca: and possessed of the same electric & corrosive quality. These observations I communicated to you in some former letter. I believe from these facts that the eggs or spat of shell-fish and many other fishes are hatched by the sun on the surface of the water all over the Ocean. If you have any questions to ask concerning these journals I shall endeavor to answer them.
Your’s with usual esteem.
